DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180039410) in view of Lee et al (20170181304).


Regarding claim 18, Kim et al (US 20180039410) teach a method of controlling a display apparatus comprising a plurality of display modules(Figs 2A-B, 151) arranged in up and down directions, and configured to switch between a first state, the first state being a folded state and a second state, the second state being an unfolded state, the method comprising (Fig. 1 (151), Fig. 2A, FIGS. 2A and 2B are views illustrating a closed state of a mobile terminal , FIG. 2C is a view illustrating an open state of a mobile terminal  [0160], the plurality of display regions which can be folded or unfolded may form a single display by being connected to each other,  a plurality of display regions may be connected to each other, thereby forming the display unit 151 which can be folded or unfolded): identifying (140) that the display module switches from the first state to the second state (Fig. 1(140), [0070], when the mobile terminal 100 is a folded type mobile terminal, the sensing unit 140 may sense an open state of the mobile terminal 100 corresponding to unfolding, and a closed state of the mobile terminal 100 corresponding to folding)

Kim et al teach controlling a pair of adjacent display modules in a second state (Fig. 1 (140,180), [0074], the controller 180 typically functions to control overall operation of the mobile terminal 100, [0106], the display unit 151 may include a plurality of regions adjacent to each other, [0070], the sensing unit 140 may sense an open state of the mobile terminal 100 corresponding to unfolding).

to be coupled by driving an electromagnet so that a pair of coupling guides can be attached when switching to the second state to couple.

Lee et al (20170181304) teach that a  plurality of electromagnets 210 may be disposed on all edges of the display panel 100 along the two long sides, and the two short sides of the display panel 100 and each electromagnets 210 contacts the display panel 100 [0078].

It would have been obvious to one or ordinary skill in the art before the effective filing of this application to combine Kim’s plurality of displays with Lee’s use of multiple electromagnets 210, the use of which helps adjust the flexibility of the display system as taught by Lee et al
Regarding claim 19, Kim et al teach identifying whether each of the plurality of display modules is in the first state or the second state (Fig. 1(140), [0070], when the mobile terminal 100 is a folded type mobile terminal, the sensing unit 140 may sense an open state of the mobile terminal 100 corresponding to unfolding, and a closed state of the mobile terminal 100 corresponding to folding); and controlling(180) the display apparatus to supply no power(190) to the display module in the first state among the plurality of display modules(Figs 2A-B, 151), and to supply power(190)  to the display module in the second state based on the identifying ([0074], the controller 180 typically functions to control overall operation of the mobile terminal 100, [0160], the plurality of display regions which can be folded or unfolded may form a single display by being connected to each other, [0075], the power supply unit 190 can be configured to receive external power or provide internal power in order to supply appropriate power required for operating elements and components included in the mobile terminal 100).
Regarding claim 20, Kim et al teach controlling (180) the display module in the first state among the plurality of display modules (Figs 2A-B, 151) to not display an image, and controlling the display module in the second state to display an image([0074], the controller 180  typically functions to control overall operation of the mobile terminal 100, [0160], the plurality of display regions which can be folded or unfolded  may form a single display by being connected to each other,.[0150], the display unit 151, which was outputting visual information such as images (e.g., GUI), texts and icons, may be converted into a deactivated state if a predetermined time lapses or a specific control command is input)

Allowable Subject Matter

4.	Claims 1-17 are allowed.

                                     Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
; a driver comprising a wire supporting the plurality of display modules, the driver configured to drive the plurality of display modules to switch to the first state or the second state by adjusting a length of the wire; and a pair of coupling guides provided on lateral sides of the plurality of display modules and configured to guide the adjacent display modules to switch between the first state and the second state.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts arte cited for further references.

                                            US 20160179133 to Hochman et al  
                                 US 20140340832 to Kwon

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/
August 03, 2021